Case 2:19-cr-00002-JRG-RSP Document 65 Filed 06/11/19 Page 1 of 1 PageID #: 132


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  UNITED STATES OF AMERICA

  v.                                           Case No. 2:19-CR-2-02
  LAYLA ELAINE ALLEN (02)


                               NOTICE OF PLEA AGREEMENT

         The United States of America, by its undersigned counsel, would show the Court

 that the defendant, Layla Elaine Allen, and the government have entered into a written

 plea agreement in relation to the charges now pending before this Court.

                                                  Respectfully submitted,
                                                  JOSEPH D. BROWN
                                                  UNITED STATES ATTORNEY

                                                  /s/ D. Ryan Locker
                                                  D. RYAN LOCKER
                                                  ASSISTANT U.S. ATTORNEY
                                                  Texas Bar No. 24046307
                                                  110 North College Avenue, Suite 700
                                                  Tyler, Texas 75702
                                                  (903) 590-1400
                                                  Ryan.Locker@usdoj.gov


                                   CERTIFICATE OF SERVICE

         I certify that this Notice of Plea Agreement has been served on counsel for

 defendant via the court’s CM/ECF system on June 11, 2019.

                                                  /s/ D. Ryan Locker
                                                  D. RYAN LOCKER

 Notice of Plea Agreement – Page 1 of 1
